 

 



 

Warrant Agreement

 

Dated as of August 13, 2019

 



 

 

 

 

 

WARRANT AGREEMENT, (this “Agreement”) dated as of August 12, 2019, by AgeX
Therapeutics, Inc., a Delaware corporation (the “Company”), for the benefit of
Juvenescence Limited which, along with any permitted successor Holder of a
Warrant is referred to herein as a “Lender”.

 

Section 1. Issuance of Warrants.

 

1.1 Number of Warrants. Pursuant to the Loan Agreement, the Company has agreed
to issue to Lender Warrants to purchase up to an aggregate of 150,000 shares of
Company Common Stock (“Warrant Shares”), subject to adjustment as provided
herein. The certificates representing the Warrants shall be issued to the Lender
upon the execution and delivery of the Loan Agreement by Lender and Borrower.

 

1.2 Expiration Date. The right to exercise the Warrants shall expire on, and the
Warrants may not be exercised after, 5:00 p.m. New York time on August 12, 2022
(the “Expiration Date”).

 

1.3 Form of Warrant. The text of the Warrants and of the Exercise Notice shall
be substantially as set forth in Exhibit A attached hereto.

 

1.4 Signatures; Date of Warrants. The Warrants shall be executed on behalf of
the Company by its Chief Executive Officer and attested by its Chief Financial
Officer or Secretary or any Assistant Secretary. The signature of any such
officers on the Warrants may be manual or facsimile. Warrants bearing the manual
or facsimile signatures of individuals who were at any time the proper officers
of the Company shall bind the Company, notwithstanding that such individuals or
any one of them shall have ceased to hold such offices prior to the delivery of
such Warrants or did not hold such offices on the date of this Agreement. In the
event that the Company shall appoint a warrant agent to act on its behalf in
connection with the division, transfer, exchange or exercise of Warrants, the
Warrants issued after the date of such appointment shall be dated as of the date
of countersignature thereof by the warrant agent upon division, exchange,
substitution or transfer. Until such time as the Company shall appoint a warrant
agent, Warrants shall be dated as of the date of execution thereof by the
Company either upon initial issuance or upon division, exchange, substitution or
transfer.

 

1.5 Countersignature of Warrants. In the event that the Company shall appoint a
warrant agent to act on its behalf in connection with the division, transfer,
exchange or exercise of Warrants, the Warrants issued after the date of such
appointment shall be countersigned by the warrant agent (or any successor to the
warrant agent then acting as warrant agent) and shall not be valid for any
purpose unless so countersigned. Warrants may be countersigned, however, by the
warrant agent (or by its successor as warrant agent hereunder) and may be
delivered by the warrant agent, notwithstanding that the persons whose manual or
facsimile signatures appear thereon as proper officers of the Company shall have
ceased to be such officers at the time of such countersignature, issuance or
delivery. The warrant agent (if so appointed) shall, upon written instructions
of the Chief Executive Officer or the Chief Financial Officer of the Company,
countersign, issue and deliver the Warrants as provided in this Agreement.

 

1

 

 

Section 2. Warrant Price. Subject to any adjustments required by Section 6, the
price per share at which Warrant Shares shall be purchasable upon exercise of a
Warrant (the “Warrant Price”) shall be Two Dollars and Sixty cents ($2.60) per
share.

 

Section 3. Exercise of Warrants; Restrictions.

 

3.1 Exercise of Warrants. Subject to the terms of this Agreement, Holder shall
have the right, which may be exercised in whole or in part, to purchase from the
Company, at the Warrant Price then in effect, the number of fully paid and
nonassessable Warrant Shares determined as provided in this Agreement. The
Warrants may not be exercised or transferred after the Expiration Date. A
Warrant may be exercised by (i) surrender of the certificate evidencing the
Warrant to be exercised, together with the Exercise Notice duly completed and
signed, to the Company at its principal office (or if appointed, the principal
office of the warrant agent) and (ii) payment of the Warrant Price to the
Company (or if appointed, to the warrant agent for the account of the Company),
for the number of Warrant Shares in respect of which the Warrant is then being
exercised. Payment of the aggregate Warrant Price shall be made by bank wire
transfer to the account of the Company or by bank cashier’s check.

 

3.2 Issuance of Warrant Shares. Subject to Section 3.3 and the Holder’s payment
of any taxes or deposit funds with the Company sufficient to pay any taxes
payable by the Holder pursuant to Section 5, following the surrender of the
Warrant with the Exercise Notice duly completed and signed, and provided that
payment of the Warrant Price has been received, the Company (or if appointed,
the warrant agent) shall promptly cause to be issued and delivered to or upon
the written order of the Holder and in such name or names as the Holder may
designate, a certificate or certificates for the number of full Warrant Shares
so purchased upon the exercise of such Warrant, together with cash, as provided
in Section 8, in respect of any fractional Warrant Shares otherwise issuable
upon such exercise. Such Warrant Share certificate or certificates shall be
deemed to have been issued and any person so designated to be named therein
shall be deemed to have become a Holder of record of such Warrant Shares as of
the date on which the Warrant with the duly completed and signed Exercise Notice
and payment of the Warrant Price, as aforesaid, shall have been received by the
Company (or if appointed, to the warrant agent for the account of the Company),
for such Warrant Shares. Except for cash payable in respect of any fractional
share, under no circumstances shall the Company be required to settle any
exercises of this Warrant by cash payment or otherwise “net cash settle” this
Warrant. In the event that a certificate evidencing the Warrant is exercised in
respect of less than all of the Warrant Shares purchasable on such exercise at
any time prior to the tenth Business Day prior to the Expiration Date, a new
certificate evidencing the unexercised portion of the Warrant will be issued,
and the warrant agent (if so appointed) is hereby irrevocably authorized to
countersign and to deliver the required new Warrant certificate or certificates.
The Company, whenever required by the warrant agent (if appointed), will supply
the warrant agent with Warrant certificates duly executed on behalf of the
Company for such purpose.

 

2

 

 

3.3 Restrictions on Exercise of Warrants.

 

(a) The Warrants may not be exercised unless the issuance of the Warrant Shares
thereunder is registered under the Securities Act or an exemption from such
registration is available.

 

(b) Unless the Warrant and Warrant Shares have been registered under the
Securities Act and under any applicable state securities laws, each Person who
is exercising a Warrant and who does not certify in the applicable Exercise
Notice that such Person either is an “accredited investor” as defined in Rule
501 under the Securities Act or is not a “U.S. person” as defined in Rule 902
under the Securities Act, may be required to provide a written opinion of
counsel, acceptable to the Company and to the transfer agent of the Warrant
Shares, to the effect that exercise of the Warrant and the issuance of the
Warrant Shares are exempt from registration under the Securities Act and under
any applicable state securities laws.

 

(c) The Company shall be entitled to obtain, as a condition precedent to its
issuance of any certificates representing Warrant Shares or any other securities
issuable upon any exercise of a Warrant, a letter or other instrument from the
Holder containing such representations or warranties by the Holder as reasonably
deemed necessary by the Company to effect compliance by the Company with the
requirements of the Securities Act and any other applicable United States
federal and/or state securities laws.

 

(d) Any exercise, attempt to exercise, or purported exercise of a Warrant in
violation of the restrictions set forth in this Section 3.3 shall be deemed null
and void and of no binding effect.

 

(e) The Company will refuse to issue, and will issue instructions to the
transfer agent and registrar of its Warrant Shares to refuse to issue, any
Warrant Shares upon any exercise not made pursuant to registration under the
Securities Act and applicable state securities laws, or pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws.

 

Section 4. Transferability of Warrants and Warrant Shares; Restrictions on
Transfer.

 

4.1 Registration. Each Warrant shall be numbered and shall be registered on the
books of the Company (the “Warrant Register”) as issued. The Company and the
warrant agent (if appointed) shall be entitled to treat the registered holder of
any Warrant appearing in the Warrant Register as the owner in fact of the
Warrant for all purposes and shall not be bound to recognize any equitable or
other claim or interest in the Warrant on the part of any other person, and
shall not be liable for any registration of transfer of any Warrant which is
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary upon the instruction of such fiduciary, unless made with the actual
knowledge that a fiduciary or nominee is committing a breach of trust in
requesting such registration of transfer, or with such knowledge of such facts
that its participation therein amounts to bad faith. Each Warrant shall
initially be registered in the name of the Person to whom it is originally
issued.

 

3

 

 

4.2 Transfer. Subject to Section 4.3, the Warrants shall be transferable only on
the Warrant Register upon delivery of the Warrant certificate duly endorsed by
the Holder of the Warrant or by such Holder’s duly authorized attorney or
representative, or accompanied by proper evidence of succession, assignment or
authority to transfer. In all cases of transfer by an attorney, the original
power of attorney or a duly certified copy thereof shall be deposited and remain
with the Company (or the warrant agent, if appointed). In case of transfer by
executors, administrators, guardians or other legal representatives, duly
authenticated evidence of their authority shall be produced, and may be required
to be deposited and remain with the Company (or the warrant agent, if appointed)
in its discretion. Upon any registration of transfer, the Company shall execute
and deliver (or if appointed, the warrant agent shall countersign and deliver) a
new Warrant or Warrants to the Persons entitled thereto.

 

4.3 Restrictions on Transfer of Warrants and Warrant Shares.

 

(a) The Warrants, and any Warrant Shares issued upon the exercise of the
Warrants, may not be sold, pledged, hypothecated, transferred or assigned, in
whole or in part, unless a registration statement under the Securities Act, and
under any applicable state securities laws, is effective therefor, or an
exemption from such registration is then available and an opinion of counsel,
acceptable to the Company and to the transfer agent or warrant agent, if any,
has been rendered stating that such sale, pledge, hypothecation, transfer or
assignment will not violate the Securities Act or any other United States
federal or state securities laws; provided, that no such opinion of counsel
shall be required in the event of a sale to (i) a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act, (ii) pursuant
to the applicable provisions of Rule 144 under the Securities Act, or (iii) to
an “affiliate” of the Holder, as such term is defined in Rule 405 under the
Securities Act.

 

(b) As a condition precedent to the registration of transfer and issuance of any
certificates representing Warrants or Warrant Shares upon transfer, the Company
shall be entitled to obtain a letter or other instrument from the Holder and the
proposed transferee containing such representations or warranties by such Holder
and proposed transferee as reasonably deemed necessary by the Company to effect
compliance by the Company with the requirements of the Securities Act and any
other applicable federal and/or state securities laws.

 

(c) Any sale, pledge, hypothecation, transfer, or assignment of a Warrant or
Warrant Shares in violation of the foregoing restrictions shall be deemed null
and void and of no binding effect.

 

(d) The Company will issue instructions to any warrant agent that may be
appointed, and to the transfer agent and registrar of its Warrant Shares, to
refuse to register the transfer of any Warrant and Warrant Shares not made
pursuant to registration under the Securities Act and applicable state
securities laws, or pursuant to an available exemption from registration under
the Securities Act and applicable state securities laws.

 

4

 

 

Section 5. Payment of Taxes. The Company will pay all documentary stamp taxes,
if any, attributable to the initial issuance of Warrant Shares upon the exercise
of Warrants; provided, however, that the Company shall not be required to pay
any tax or taxes which may be payable in respect of any transfer involved in the
issue or delivery of any Warrant or certificates for Warrant Shares in a name
other than that of the Holder of such Warrants or Warrant Shares.

 

Section 6. Adjustment of Warrant Price and Number of Warrant Shares. The number
and kind of securities purchasable upon the exercise of each Warrant and the
Warrant Price shall be subject to adjustment from time to time upon the
happening of certain events, as provided in this Section 6.

 

6.1 Adjustments. If the Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock, (iii) combine its outstanding shares of
Common Stock into a smaller number of shares of Common Stock or (iv) reclassify
or change its Common Stock (including any such reclassification or change in
connection with a consolidation or merger in which the Company is the surviving
corporation), the number of Warrant Shares purchasable upon exercise of each
Warrant immediately prior thereto shall be adjusted so that the Holder of each
Warrant shall be entitled to receive the kind and number of Warrant Shares or
other securities of the Company or other property which the Holder would have
owned or have been entitled to receive after the happening of any of the events
described above, had such Warrant been exercised immediately prior to the
happening of such event or any record date with respect thereto. An adjustment
made pursuant to this paragraph 6.1 shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

 

(a) No adjustment in the number of Warrant Shares purchasable hereunder shall be
required unless such adjustment would require an increase or decrease of at
least one percent (1%) in the number of Warrant Shares purchasable upon the
exercise of each Warrant; provided, however, that any adjustments which by
reason of this paragraph (a) are not required to be made shall be carried
forward and taken into account in the determination of any subsequent
adjustment. All calculations shall be made with respect to the number of Warrant
Shares purchasable hereunder, to the nearest tenth of a share and with respect
to the Warrant Price payable hereunder, to the nearest whole cent.

 

(b) Whenever the number of Warrant Shares purchasable upon the exercise of each
Warrant is adjusted, as herein provided, the Warrant Price payable upon exercise
of each Warrant shall be adjusted by multiplying such Warrant Price immediately
prior to such adjustment by a fraction, of which the numerator shall be the
number of Warrant Shares purchasable upon the exercise of each Warrant
immediately prior to such adjustment, and of which the denominator shall be the
number of Warrant Shares purchasable immediately thereafter.

 

5

 

 

6.2 Notice of Adjustment. Whenever the number of Warrant Shares purchasable upon
the exercise of each Warrant or the Warrant Price of such Warrant Shares is
adjusted, as herein provided, the Company shall, or in the event that a warrant
agent is appointed, the Company shall cause the warrant agent to, promptly and
in any event within ten (10) days send to each Holder notice of such adjustment
or adjustments. Such notice shall set forth the number of Warrant Shares
purchasable upon the exercise of each Warrant and the Warrant Price after such
adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.

 

6.3 No Adjustment for Dividends. Except as set forth in Section 6.1, no
adjustment in respect of any dividends shall be made during the term of a
Warrant or upon the exercise of a Warrant.

 

6.4 Preservation of Purchase Rights Upon Merger, Consolidation, etc. In case of
any consolidation of the Company with or merger of the Company into another
corporation or in case of any sale, transfer or lease to another Person of all
or substantially all the assets of the Company, or any other transaction
constituting, resulting in, or giving effect to a Change of Control, the Company
or such successor or purchasing corporation, as the case may be, shall execute
an agreement that each Holder shall have the right thereafter, upon such
Holder’s election, either (i) upon payment of the Warrant Price in effect
immediately prior to such action, to purchase upon exercise of each Warrant the
kind and amount of shares and other securities and property (including cash)
which the Holder would have owned or have been entitled to receive after the
happening of such consolidation, merger, sale, transfer, lease or other
transaction had such Warrant been exercised immediately prior to such
transaction (such shares and other securities and property (including cash)
being referred to as the “Sale Consideration”) or (ii) to receive, in
cancellation of such Warrant (and in lieu of paying the Warrant Price and
exercising such Warrant), the Sale Consideration less a portion thereof having a
fair market value (as reasonably determined by the Company) equal to the Warrant
Price (it being understood that, if the Sale Consideration consists of more than
one type of shares, other securities or property, the amount of each type of
shares, other securities or property to be received shall be reduced
proportionately); provided, however, that except as set forth in Section 6.1, no
adjustment in respect of dividends, interest or other income on or from such
shares or other securities and property shall be made during the term of a
Warrant or upon the exercise of a Warrant. The Company shall mail by first class
mail, postage prepaid, to each Holder, notice of the execution of any such
agreement. Such agreement shall provide for adjustments, which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 6. The provisions of this paragraph shall similarly apply to successive
consolidations, mergers, sales, transfers or leases or other transactions
constituting, resulting in, or giving effect to a Change of Control. The warrant
agent (if appointed) shall be under no duty or responsibility to determine the
correctness of any provisions contained in any such agreement relating to the
kind or amount of shares of stock or other securities or property receivable
upon exercise of Warrants or with respect to the method employed and provided
therein for any adjustments and shall be entitled to rely upon the provisions
contained in any such agreement.

 

6

 

 

Section 7. Reservation of Warrant Shares; Purchase and Cancellation of Warrants.

 

7.1 Reservation of Warrant Shares. There have been reserved, and the Company
shall at all times keep reserved, out of its authorized Common Stock, a number
of shares of Common Stock sufficient to provide for the exercise of the rights
of purchase represented by the outstanding Warrants. The Company will keep a
copy of this Agreement on file with the transfer agent for the Warrant Shares.
The warrant agent, if appointed, will be irrevocably authorized to requisition
from time to time from such transfer agent the stock certificates required to
honor outstanding Warrants upon exercise in accordance with the terms of this
Agreement. The Company will supply such transfer agent with duly executed stock
certificates for such purposes and will provide or otherwise make available any
cash which may be payable as provided in Section 8. The Company will furnish
such transfer agent a copy of all notices of adjustments and certificates
related thereto, transmitted to each Holder pursuant to Section 6.2.

 

7.2 Purchase of Warrants by the Company. The Company shall have the right,
except as limited by law or by other agreements, with the consent of the Holder
(such consent to be given or withheld in the Holder’s sole discretion), to
purchase or otherwise acquire Warrants from the Holder at such times, in such
manner and for such consideration as it and the Holder may deem appropriate.

 

7.3 Cancellation of Warrants. In the event the Company shall purchase or
otherwise acquire Warrants, the same shall thereupon be cancelled and retired.
The warrant agent (if so appointed) shall cancel any Warrant surrendered for
exchange, substitution, transfer or exercise in whole or in part.

 

Section 8. Fractional Interests. The Company shall not be required to issue
fractional Warrants upon the transfer of any Warrant, or fractional Warrant
Shares upon the exercise of Warrants. If more than one Warrant shall be
presented for exercise at the same time by the same Holder, the number of full
Warrant Shares which shall be issuable upon the exercise thereof shall be
computed on the basis of the aggregate number of Warrant Shares purchasable on
exercise of the Warrants so presented. If any fraction of a Warrant Share would,
except for the provisions of this Section 8, be issuable on the exercise of any
Warrant (or specified portion thereof), the Company shall pay an amount in cash
equal to the Current Market Price per Warrant Share determined as of one
business day prior to the date the Warrant is presented for exercise, multiplied
by such fraction.

 

7

 

 

Section 9. Exchange of Warrant Certificates. Each Warrant certificate may be
exchanged, at the option of the Holder thereof, for another Warrant certificate
or Warrant certificates in different denominations (but not for any fractional
Warrant or any denomination that would, but for Section 8, result in the
issuance of a fractional share upon exercise) entitling the Holder or Holders
thereof to purchase a like aggregate number of Warrant Shares as the certificate
or certificates surrendered then entitle the Holder to purchase. Any Holder
desiring to exchange a Warrant certificate or certificates shall make such
request in writing delivered to the Company at its principal office (or, if a
warrant agent is appointed, the warrant agent at its principal office) and shall
surrender, properly endorsed, the certificate or certificates to be so
exchanged. Thereupon, the Company (or, if appointed, the warrant agent) shall
execute and deliver to the person entitled thereto a new Warrant certificate or
certificates, as the case may be, as so requested, in such name or names as such
Holder shall designate.

 

Section 10. Mutilated or Missing Warrants. In case any of the certificates
evidencing the Warrants shall be mutilated, lost, stolen or destroyed, the
Company may in its discretion issue and deliver (and, if appointed, the warrant
agent shall countersign and deliver) in exchange and substitution for and upon
cancellation of the mutilated Warrant certificate, or in lieu of and
substitution for the Warrant certificate lost, stolen or destroyed, a new
Warrant certificate of like tenor, but only upon receipt of evidence reasonably
satisfactory to the Company and the warrant agent (if so appointed) of such
loss, theft or destruction of such Warrant, and an indemnity or bond, if
requested, also reasonably satisfactory to them. An applicant for such a
substitute Warrant certificate shall also comply with such other reasonable
requirements and pay such reasonable charges as the Company (or the warrant
agent, if so appointed) may prescribe.

 

Section 11. No Rights as Stockholders; Notices to Holders. Nothing contained in
this Agreement or in any of the Warrants shall be construed as conferring upon
the Holders or their transferees the right to vote or to receive dividends or to
consent or to receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as stockholders of the Company. If, however, at any
time prior to the Expiration Date, any of the following events shall occur: (a)
the Company shall declare any dividend payable in any securities upon its shares
of Common Stock or make any distribution (other than a regular cash dividend, as
such dividend may be increased from time to time, or a dividend payable in
shares of Common Stock for which an adjustment to the number of Warrant Shares
is to be made pursuant to Section 6.1) to the holders of its shares of Common
Stock; or (b) the Company shall distribute rights, options or warrants to all
holders of its outstanding Common Stock, without any charge to such holders,
entitling them to subscribe for or purchase shares of Common Stock or the
Company shall otherwise offer to the holders of its shares of Common Stock on a
pro rata basis any cash, additional shares of Common Stock or other securities
of the Company or any right to subscribe for or purchase any thereof; (c) a
consolidation, merger, sale, transfer or lease of all or substantially all of
the Company’s property, assets, and business as an entirety, or (d) a
dissolution, liquidation or winding up of the Company, or (e) a transaction
between the Company and any other Person that will result in a Change of Control
shall be proposed, then in any one or more of said events the Company shall give
notice in writing of such event as provided in Section 12, such giving of notice
to be completed at least 10 days prior to the date fixed as a record date or the
date of closing the transfer books for the determination of the stockholders
entitled to such dividend or distribution or for the determination of
stockholders entitled to vote on such proposed merger, consolidation, sale of
assets, dissolution, liquidation or winding up or the date on which a
transaction to which the Company is a party and which will cause or result in a
Change of Control will be consummated. Such notice shall specify such record
date or the date of closing the transfer books, as the case may be. Failure to
publish, mail or receive such notice or any defect therein or in the publication
or mailing thereof shall not affect the validity of any action in connection
with such dividend, distribution or subscription rights, or such proposed
dissolution, liquidation or winding up.

 

8

 

 

Section 12. Notices; Principal Office. Any notice pursuant to this Agreement by
the Company or by any Holder to the warrant agent (if so appointed), or by the
warrant agent (if so appointed) or by any Holder to the Company, shall be in
writing and shall be delivered in person, or mailed first class, postage
prepaid, or sent by air delivery service (a) to the Company, at its office,
Attention: Chief Financial Officer, or (b) to the warrant agent, at its offices
as designated at the time the warrant agent is appointed. The address of the
principal office of the Company is 1010 Atlantic Avenue, Suite 102, Alameda,
California 94051. Any notice given pursuant to this Agreement by the Company or
the warrant agent to the Holder shall be in writing and shall be mailed first
class, postage prepaid, or sent by air delivery service, or delivered personally
to such Holder at the Holder’s address on the books of the Company or the
warrant agent, as the case may be. A notice shall be deemed given on the date
deposited in the United States mail, first class postage prepaid, or on date
deposited with an air delivery service, or on the date delivered if personally
delivered. The Company, the warrant agent (if appointed), and any Holder may
from time to time change the address to which notices to it are to be delivered
or mailed hereunder by notice given as provided in this Section 12.

 

Section 13. Successors. Except as expressly provided herein to the contrary, all
the covenants and provisions of this Agreement by or for the benefit of the
Company, the warrant agent (if appointed) and the Holder shall bind and inure to
the benefit of their respective successors and permitted assigns hereunder.

 

Section 14. Legends. The Warrants shall bear an appropriate legend,
conspicuously disclosing the restrictions on exercise under Section 3.3, and the
Warrants and Warrant Shares shall bear an appropriate legend, conspicuously
disclosing the restrictions on transfer under Section 4.3 until the same are
registered for sale under the Securities Act or are transferred in a transaction
exempt from registration under the Securities Act entitling the transferee to
receive securities that are not deemed to be “restricted securities” as such
term is defined in Rule 144 under the Securities Act. The Company agrees that
upon the sale of the Warrants and Warrant Shares pursuant to a registration
statement or an exemption entitling the transferee to receive securities that
are not deemed to be “restricted securities,” or at such time as registration
under the Securities Act shall no longer be required, upon the presentation of
the certificates containing such a legend to the transfer agent or warrant
agent, if any, it will remove such legend; provided, that unless the request for
removal of the legend is in connection with a sale registered under the
Securities Act or a sale meeting the applicable requirements of Rule 144 under
the Securities Act, the Holder shall have provided an opinion of counsel,
acceptable to the Company and the transfer agent or warrant agent, as
applicable, to the effect that such legend may be removed in compliance with the
Securities Act.

 

9

 

 

Section 15. Applicable Law. This Agreement and each Warrant issued hereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to principles of conflict of laws.

 

Section 16. Benefits of this Agreement. This Agreement shall be for the sole and
exclusive benefit of the Company, the warrant agent (if appointed), and the
Holders. Nothing in this Agreement shall be construed to give to any Person
other than the Company, the warrant agent (if appointed), and the Holders any
legal or equitable right, remedy or claim under this Agreement.

 

Section 17. Amendments. No amendment, modification or other change to, or waiver
of any provision of, this Warrant Agreement or any Warrant may be made unless
such amendment, modification or waiver is set forth in writing and is signed by
the Company and the Holder (and, if appointed, the warrant agent).

 

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts (including by separate counterpart signature pages) and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

 

Section 19. Captions. The captions of the Sections and subsections of this
Agreement have been inserted for convenience only and shall have no substantive
effect.

 

Section 20. Certain Definitions. For purposes of this Warrant Agreement and the
Warrants, the following terms shall have the following meanings:

 

20.1 “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

20.2 “Change of Control” means (a) a merger or consolidation of the Company with
another Person other than (i) a merger in which the Company is the surviving
Person and the holders of Common Stock immediately before the merger hold more
than 50% of the Common Stock immediately after the merger or consolidation, or
(ii) a merger solely for the purpose of changing the state of the Company’s
incorporation, (b) a tender offer or similar transaction through which a Person
(not including the Holder or a “group” within the meaning of Section 13(d)(3)
under the Securities Exchange Act of 1934, as amended, of which the Holder is a
member) acquires more than 50% of the outstanding Common Stock, or (c) a sale of
all or substantially all of the assets of the Company.

 

10

 

 

20.3 “Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any other capital stock of the Company issued in exchange therefor
or into which such common stock may be converted through any reclassification or
recapitalization of such common stock of the Company; but excluding shares of
any other Person into which Company common stock may be converted or exchanged
in connection with a merger or consolidation other than a merger or
consolidation solely for the purpose of changing the state of the Company’s
incorporation.

 

20.4 “Company” means AgeX Therapeutics, Inc., a Delaware corporation.

 

20.5 “Current Market Price” per Warrant Share for any date shall be determined
by the Board of Directors as follows: (a) if the class of Warrant Shares are
listed on a national securities exchange, the Current Market Price shall be the
average of the last reported sale price of the class of Warrant Shares on such
exchange for the last five consecutive trading days prior to such date; or (b)
if the class of Warrant Shares are not so listed, the Current Market Price shall
be the last reported sale on the OTC Markets Group, Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink (the “Pink OTC Markets”),
or, if not so reported, on the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system (the “OTC Bulletin
Board) or similar quotation system or association, on the last five trading days
prior to such date; or (c) if there have been no sales of such class of security
on the Pink OTC Markets, the OTC Bulletin Board or similar quotation system or
association on such days, the average of the highest bid and ‎lowest asked
prices for such class of security quoted on the Pink OTC Markets, the OTC
Bulletin Board, or ‎similar quotation system or association at the end of such
days (and averaged over such five trading day period), or‎ (d) if the class of
Warrant Shares are not so listed or quoted and closing or bid and asked prices
are not so reported, the Current Market Price shall be an amount determined in
such reasonable manner as may be prescribed by the Board of Directors of
Borrower, irrespective of any accounting treatment.

 

20.6 “Exercise Notice” shall mean the form of exercise notice on the reverse of
the Warrant.

 

20.7 “Expiration Date” shall have the meaning set forth in Section 1.2.

 

20.8 “Holder” means a registered holder of a Warrant as reflected on the Warrant
Register.

 

20.9 “Loan Agreement” means that certain Loan Agreement, dated as of the date
hereof between the Company and Lender.

 

20.10 “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.

 

20.11 “Sale Consideration” shall have the meaning ascribed in Section 6.4

 



20.12 “Securities Act” means the Securities Act of 1933, as amended.

 

20.13 “Warrants” mean the Common Stock purchase warrants issuable and governed
pursuant to this Agreement.

 

20.14 “Warrant Register” shall have the meaning ascribed in Section 4.1.

 

20.15 “Warrant Share” shall have the meaning ascribed in Section 1.1.

 

[signature page follows]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
duly executed, all as of the day and year first above written.

 

AGEX THERAPEUTICS, INC.

 

By: /s/ Michael D. West     Michael D. West     President and Chief Executive
Officer  

 

Attest:

 

By: /s/ Russell L. Skibsted     Russell L. Skibsted,     Chief Financial Officer
 

 

JUVENESCENCE LIMITED

 

By:  /s/ Gregory Bailey     Authorized Signatory  

 

12

 

 

EXHIBIT A

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER APPLICABLE STATE SECURITIES LAWS. THIS
WARRANT MAY NOT BE EXERCISED, SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED OR
ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THIS WARRANT OR ANY
COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

VOID AFTER 5:00 P.M. NEW YORK TIME ON THE EXPIRATION DATE

 

Certificate No. ____ Warrant to Purchase       [Insert number of Shares]      
Shares of Common Stock

 

AGEX THERAPEUTICS, INC.

COMMON STOCK PURCHASE WARRANTS

 

This certifies that, for value received, or its registered assigns (the
“Holder”), is entitled to purchase from AgeX Therapeutics, Inc., a Delaware
corporation (the “Company”), at a purchase price per share of [        ] Dollars
and [       ] cents ($[       ]) (the “Warrant Price”), One Hundred Fifty
Thousand (150,000) shares of its Common Stock, par value $0.0001 per share (the
“Common Stock”). The number of shares purchasable upon exercise of the Common
Stock Purchase Warrants (the “Warrants”) and the Warrant Price are subject to
adjustment from time to time as set forth in the Warrant Agreement referred to
below. Outstanding Warrants not exercised prior to 5:00 p.m., New York time, on
the Expiration Date as defined in the Warrant Agreement shall thereafter be
void.

 

Subject to restriction specified in the Warrant Agreement, Warrants may be
exercised in whole or in part on or after the date hereof by presentation of
this Warrant Certificate with the Exercise Notice on the reverse side hereof
duly executed, and simultaneous payment of the Warrant Price (or as otherwise
set forth in Section 6.4 of the Warrant Agreement) at the principal office of
the Company (or if a warrant agent is appointed, at the principal office of the
warrant agent). Payment of the Warrant Price shall be made by bank wire transfer
to the account of the Company or by bank cashier’s check as provided in Section
3.1 of the Warrant Agreement. As provided in the Warrant Agreement, the Warrant
Price and the number or kind of shares which may be purchased upon the exercise
of the Warrant evidenced by this Warrant Certificate are, upon the happening of
certain events, subject to modification and adjustment.

 

1

 

 

This Warrant Certificate is issued under and in accordance with a Warrant
Agreement dated as of August _______, 2019 (the “Warrant Agreement”), and is
subject to the terms and provisions contained in the Warrant Agreement, to all
of which the Holder of this Warrant Certificate by acceptance of this Warrant
Certificate consents. A copy of the Warrant Agreement may be obtained by the
Holder hereof upon written request to the Company.

 

Upon any partial exercise of the Warrant evidenced by this Warrant Certificate,
there shall be issued to the Holder hereof a new Warrant Certificate in respect
of the shares of Common Stock as to which the Warrant evidenced by this Warrant
Certificate shall not have been exercised to the extent provided in the Warrant
Agreement. This Warrant Certificate may be exchanged at the office of the
Company (or the warrant agent, if appointed) by surrender of this Warrant
Certificate properly endorsed either separately or in combination with one or
more other Warrant Certificates for one or more new Warrant Certificates
evidencing the right of the Holder thereof to purchase the aggregate number of
shares as were purchasable on exercise of the Warrants evidenced by the Warrant
Certificate or Certificates exchanged. No fractional shares will be issued upon
the exercise of any Warrant, but the Company will pay the cash value thereof
determined as provided in the Warrant Agreement. This Warrant Certificate is
transferable at the office of the Company (or the warrant agent, if appointed)
in the manner and subject to the limitations set forth in the Warrant Agreement.

 

The Holder hereof may be treated by the Company, the warrant agent (if
appointed), and all other persons dealing with this Warrant Certificate as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented hereby, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding, and until such transfer on
such books, the Company (and the warrant agent, if appointed) may treat the
Holder hereof as the owner for all purposes.

 

Neither the Warrant nor this Warrant Certificate entitles any Holder to any of
the rights of a stockholder of the Company.

 

2

 

 

[This Warrant Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the warrant agent.]*

 

DATED:

 

  AGEX THERAPEUTICS, INC.     (Seal) By:                                 Title:
 

 

Attest: ____________________   [COUNTERSIGNED:   WARRANT AGENT  

 

By: ______________________]*   Authorized Signature    _________________________
 

 

* To be part of the Warrant only after the appointment of a warrant agent
pursuant to the Warrant Agreement.

 

3

 

 

FORM OF EXERCISE NOTICE

 

(To be executed upon exercise of Warrant)

 

To AgeX Therapeutics, Inc.:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
_______ shares of Common Stock, as provided for therein, and tenders herewith
payment of the Warrant Price in full in the form of a bank wire transfer to the
account of the Company or by bank cashier’s check in the amount of
$______________.

 

The undersigned hereby represents that (check any that apply):

 

  [  ] The undersigned is an “accredited investor” as defined in Rule 501 under
the Securities Act.         [  ] The undersigned is not a “U.S. person” as
defined in Rule 902 under the Securities Act.

 

Please issue a certificate or certificates for such shares of Common Stock in
the name of, and pay any cash for any fractional share to:

 

____________________________________

(Please Print Name)

 

____________________________________

(Please Print Address)

____________________________________

(Social Security Number or

Other Taxpayer Identification Number)

 

____________________________________

(Signature)

 

NOTE: The above signature should correspond exactly with the name on the face of
this Warrant Certificate or with the name of the assignee appearing in the
assignment form below.

 

And, if said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the share purchasable
thereunder, to the extent provided in the Warrant Agreement, less any fraction
of a share paid in cash.

 

4

 

 

ASSIGNMENT

 

(To be executed only upon assignment of Warrant Certificate)

 

For value received, _____________ hereby sells, assigns and transfers unto
_______________ the within Warrant Certificate, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
_________________ attorney, to transfer said Warrant Certificate on the books of
the within-named Company, with full power of substitution in the premises.

 

Dated:___________________

___________________________

(Signature)

 

NOTE: The above signature should correspond exactly with the name on the face of
this Warrant Certificate.

 

5

 

